     Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 1 of 9 PageID #: 95



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

ANDREW MILLER,

      Plaintiff,

v.                                        CIVIL ACTION NO. 1:19-00899


CRAIG ROBERTS, Superintendent,
South Central Regional Jail and
Correctional Facility,

      Defendant.


                       MEMORANDUM OPINION AND ORDER

         By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to the

court his Findings and Recommendation (“PF&R”) on February 23,

2021, in which he recommended that the district court grant

defendant’s motion to dismiss, deny plaintiff’s petition under 28

U.S.C. § 2241, and dismiss the matter from the court’s docket.

         In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.        The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).      Moreover, this court need not conduct a de novo
   Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 2 of 9 PageID #: 96



review when a plaintiff “makes general and conclusory objections

that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”           Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

         On March 4, 2021, plaintiff filed two documents which he

indicated are objections.      (ECF Nos. 14 and 15).      With respect to

those objections, the court has conducted a de novo review.

         On August 15, 2019, Miller, a state prisoner, was

arrested on a criminal complaint charging him with being a felon

in possession of a concealed firearm.        On December 18, 2019,

Miller filed the instant petition seeking release from pretrial

detention.   In that petition, he also challenged his parole

revocation, on November 4, 2019, stemming from the same conduct.1

After filing the petition, on or about July 10, 2020, Miller pled

guilty to being a felon in possession of a firearm.           On September

11, 2020, he was sentenced to an indeterminate term of

imprisonment of three years with credit for time served.

         Magistrate Judge Tinsley explained that a prisoner who is

“in custody pursuant to the judgment of a State court,” must

generally seek habeas corpus relief pursuant to 28 U.S.C. §

2254(a).   A pretrial detainee, however, is not in custody

pursuant to a state court judgment.        Therefore, a pretrial



     1
       State court documents indicate that Miller’s parole was
actually revoked on December 17, 2020. See ECF No. 13-3.

                                     2
   Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 3 of 9 PageID #: 97



detainee’s exclusive federal remedy for alleged unconstitutional

confinement is to file a petition for a writ of habeas corpus

under 28 U.S.C. § 2241(c)(3).       Generally, both § 2254 and

§ 2241 require exhaustion of all available state remedies before

proceeding in federal court.      See Readon v. Cohen, C/A No. 9:19-

2483-HMH-BM, 2019 WL 6312438, *2 (D.S.C. Oct. 24, 2019) (“A state

prisoner seeking relief through 28 U.S.C. § 2241 or § 2254 must

first exhaust his available state court remedies.”); Thomas v.

Kramer, Civil Action No. 7:20-cv-00515, 2020 WL 5751623, *3 (W.D.

Va. Sept. 25, 2020) (“[T]o the extent that his complaint is

properly construed as a habeas petition pursuant to § 2241, it

would be subject to dismissal without prejudice for failure to

exhaust his state court remedies and also because of Younger.”).2

         Magistrate Judge Tinsley recommended the denial of

plaintiff’s § 2241 petition based upon his failure to exhaust

state remedies.    As for any claim under § 2254, the magistrate

judge also recommended dismissal for failure to exhaust.

         According to Miller, he “is not attempting to prevent

prosecution through this Habeas Corpus” because he has already

been sentenced to the felon in possession charge and he is

challenging the parole revocation.        ECF No. 15 at 2.     Therefore,


     2
       “[E]xtraordinary or special circumstances” must be present
to allow a pretrial habeas claim to “proceed without exhaustion.”
Thomas at *3 (citing Braden v. 30th Judicial Circuit Court of
Kentucky, 410 U.S. 484, 490 (1973) and Moore v. DeYoung, 515 F.2d
437, 443 (3d Cir. 1975)).

                                     3
   Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 4 of 9 PageID #: 98



as a convicted state prisoner in both proceedings, Miller’s §

2241 petition should proceed as an application for a writ of

habeas corpus under 28 U.S.C. § 2254.        And, as noted above, he

has not exhausted all available state remedies under either

statute.

       Just last year, our appeals court explained the limits of

a federal court’s review of state court criminal proceedings:

            Our federal system entrusts state courts with
       the administration of their own criminal justice
       systems—a federal court may grant habeas relief to
       a state prisoner only in “exceptional
       circumstances.” Richardson v. Brander, 668 F.3d
       128, 138 (4th Cir. 2012). Confirming that “state
       courts are the principal forum for asserting
       constitutional challenges to state convictions,”
       the basic structure of federal habeas
       jurisdiction” limits our review of state
       convictions. Harrington v. Richter, 562 U.S. 86,
       103, 131 S. Ct. 770, 178 L. Ed.2d 624 (2011). We
       generally may entertain a prisoner’s habeas
       petition raising federal claims only if he has
       “exhausted the remedies available in the courts of
       the State.” 28 U.S.C. § 2254(b)(1)(A). And where
       the state court has denied those claims “on the
       merits,” we must review that decision with great
       deference—disturbing it only if no fair-minded
       jurist could agree. Id. § 2254(d); see
       Harrington, 562 U.S. at 103, 131 S. Ct. 770.

            These exhaustion (§ 2254(b)) and deference (§
       2254(d)) requirements work together to ensure the
       primacy of state-court decision-making. The
       former requires a prisoner to present each claim
       to the state court. If he does not, and the
       prisoner is barred from now raising the claim in
       state court, then we treat each unexhausted claim
       as procedurally defaulted.




                                     4
   Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 5 of 9 PageID #: 99



Moore v. Stirling, 952 F.3d 174, 181 (4th Cir. 2020).3           The

exhaustion requirement is strictly enforced in keeping with the

important tenets of federalism and pragmatism which the

requirement promotes.     See Castille v. Peoples, 489 U.S. 346, 349

(1989).

          Because “it would be unseemly in our dual system
          of government for a federal district court to
          upset a state court conviction without an
          opportunity to the state courts to correct a
          constitutional violation,” federal courts apply
          the doctrine of comity, which “teaches that one
          court should defer action on causes properly
          within its jurisdiction until the courts of
          another sovereignty with concurrent powers, and
          already cognizant of the litigation, have had an
          opportunity to pass upon the matter.”

Rose v. Lundy, 455 U.S. 509, 518 (1982) (quoting Darr v. Burford,

339 U.S. 200, 204 (1950)).

          The exhaustion requirement can be satisfied by seeking

review of the habeas corpus claim in the highest state court with

jurisdiction to consider the claim, either on direct appeal or in

post-conviction proceedings.      See O’Sullivan v. Boerckel, 526

U.S. 838, 844-45 (1999).4     “Because the exhaustion doctrine is


     3
       The Moore court goes on to note that “Section
2254(b)(1)(B) permits an unexhausted claim where ‘(i) there is an
absence of available State corrective process; or (ii)
circumstances exist that render such process ineffective to
protect the rights of the applicant.’” Id. at n.5 (quoting 28
U.S.C. § 2254(b)(1)(B)).
     4
       “In West Virginia, prisoners may exhaust their available
State court remedies by the following: (1) stating cognizable
federal constitutional claims in a direct appeal to the West
Virginia Supreme Court of Appeals; (2) stating cognizable federal

                                     5
  Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 6 of 9 PageID #: 100



designed to give the state courts a full and fair opportunity to

resolve federal constitutional claims before those claims are

presented to the federal courts, we conclude that state prisoners

must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the

State’s established appellate review process.”          Id. at 845.

          The claims raised in federal habeas proceedings must be

the same claims raised in state proceedings.         See Picard v.

Connor, 404 U.S. 270, 275-76 (1971).        Fair presentation of the

same claim “contemplates that both the operative facts and the

controlling legal principles must be presented to the state

court.”    Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)

(internal citation and quotations omitted), abrogated on other

grounds, United States v. Barnette, 644 F.3d 192 (4th Cir.

2011)(internal citations and quotations omitted).

          “[E]xhaustion is required regardless of whether the

conviction is based on a new violation of state law, or is the

result of a parole revocation.”       Cook v. Greenwood, Case No.

3:20-cv-00011, Case No. 3:20-cv-00104, 2020 WL 3039146, *4



constitutional claims in a petition for a writ of habeas corpus
in a State circuit court pursuant to West Virginia Code § 53-4A-
1, followed by filing a petition for appeal from an adverse
ruling to the West Virginia Supreme Court of Appeals; or (3)
filing a petition for a writ of habeas corpus under the West
Virginia Supreme Court’s original jurisdiction and receiving a
dismissal with prejudice.” Perry v. Pszczolkowski, Civil Action
No. 2:19-00188, 2020 WL 1907209, *9 (S.D.W. Va. Mar. 10, 2020).

                                    6
  Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 7 of 9 PageID #: 101



(S.D.W. Va. May 11, 2020); see also Douglas v. Muncy, 570 F.2d

499, 500 (4th Cir. 1978) (finding that a petition for a writ of

habeas corpus pertaining to a state parole renovation proceeding

failed to exhaust state remedies and therefore was not properly

brought in federal court); Taylor v. Mirandy, No. 1:15CV219, 2016

WL 5338085, at *4 (N.D.W. Va. Sept. 23, 2016) (noting that a

petitioner seeking federal habeas review of a parole revocation

had exhausted state remedies by rising his constitutional

challenges to “the highest court in the state of West

Virginia.”).5

         “The burden of proving that a claim is exhausted lies

with the habeas petitioner.”      Breard v. Pruett, 134 F.3d 615, 619

(4th Cir. 1998).

         Notwithstanding Miller’s assertion that he has exhausted

his state remedies, see ECF No. 15 at 2 (“Petitioner filed this

claim to the West Virginia board, Circuit Court & Supream [sic]

with no respondce [sic]”), it is clear that he has not.           As the

PF&R noted, it appears that Miller has filed a notice of appeal

or has inquired about the appointment of counsel to do so.            PF&R

at 5; see also ECF 13-1.     Therefore, it appears that Miller is a

convicted state prisoner with additional state court remedies to

challenge his conviction.     See Matthews, 105 F.3d at 912 (finding


     5
       To the extent that Miller objects to defendant’s failure
to speak to his parole revocation in its response, that objection
is OVERRULED as the PF&R squarely addresses it.

                                    7
  Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 8 of 9 PageID #: 102



claim was never exhausted for federal habeas corpus purposes

because it was never presented to South Carolina Supreme Court);

Readon v. Cohen, C/A No. 9:19-2483-HMH-BM, 2019 WL 6312438, *2

(D.S.C. Oct. 24, 2019) (“Petitioner has not shown that he has

exhausted his state law remedies as to his habeas claims. . . .

[H]e admits he did not appeal the denial of his motion for bond.

. . .   Additionally, Petitioner has pending appeals in the South

Carolina state courts as to his criminal convictions.”).            The

Supreme Court has made clear “that habeas corpus is a ‘guard

against extreme malfunctions in the state criminal justice

systems,’ not a substitute for ordinary error correction through

appeal.”    Harrington v. Richter, 562 U.S. 86, 102-03 (2011).            For

this reason, Miller cannot bypass the State of West Virginia’s

procedures for review of his convictions and proceed directly to

review in this court.     Accordingly, his objections are OVERRULED.

          Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsley, the court adopts the findings and

recommendations contained therein.       Accordingly, the court hereby

GRANTS defendant’s motion to dismiss, DENIES plaintiff’s petition

for a writ of habeas corpus under 28 U.S.C. § 2241 and/or 28

U.S.C. § 2254, and DISMISSES this case from the court’s active

docket.    TO THE EXTENT THAT PLAINTIFF’S PETITION HAS BEEN TREATED

AS FILED UNDER 28 U.S.C. § 2254, DISMISSAL IS WITHOUT PREJUDICE

AND SHOULD NOT COUNT AS A FIRST § 2254 PETITION.

                                    8
  Case 1:19-cv-00899 Document 16 Filed 03/25/21 Page 9 of 9 PageID #: 103



       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).               A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”               28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.            Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 25th day of March, 2021.

                                     ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                    9
